Case 5:17-cv-04467-BLF Document 397-1 Filed 03/11/21 Page 1 of 5




           EXHIBIT A
     Case 5:17-cv-04467-BLF Document 397-1 Filed 03/11/21 Page 2 of 5




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                            NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN JOSE DIVISION
10
     FINJAN LLC, a Delaware Limited Liability     Case No.: 5:17-cv-04467-BLF (VKD)
11   Company,
                                                 JOINT [PROPOSED] PRELIMINARY
12                       Plaintiff,              STATEMENT TO THE JURY AND
                                                 PROPOSED VOIR DIRE QUESTIONS
13         v.                                    FOR THE COURT
14   SONICWALL, INC., a Delaware Corporation,
15                       Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] VOIR DIRE QUESTIONS                    Case No.: 5:17-cv-04467-BLF (VKD)
      Case 5:17-cv-04467-BLF Document 397-1 Filed 03/11/21 Page 3 of 5




 1                  JOINT [PROPOSED] PRELIMINARY STATEMENT TO THE JURY

 2             Good morning, ladies and gentlemen. I am Judge Beth Labson Freeman and I will be

 3   presiding over the trial in this matter for which a jury is about to be chosen. This case is Finjan

 4   LLC v. SonicWall, Inc. This case involves a dispute relating to United States Patents. The parties

 5   in this case are Plaintiff Finjan LLC (“Finjan” for short) and Defendant SonicWall, Inc.

 6   (“SonicWall” for short). For those of you selected to serve as jurors, I will give you more detailed

 7   instructions regarding the case once you are sworn-in as jurors and again at the conclusion of the

 8   trial. Briefly stated, Finjan accuses SonicWall of patent infringement under the patent laws of the

 9   United States of America by making, using, selling, or offering for sale certain computer security

10   systems for detecting malware. SonicWall denies that it infringes any of Finjan’s patents.

11                              AGREED-UPON VOIR DIRE QUESTIONS

12             1.    Have you or any member of your immediate family ever been employed by Finjan

13   or SonicWall?

14             2.    Have you or any member of your family ever had any financial interest in or had a

15   business relationship of any kind with either of these companies?

16             3.    Have you or any member of your immediate family ever been employed by the

17   United States Patent and Trademark Office?

18             4.    Has anyone ever applied for a patent? If so, in what field? Was the patent awarded

19   to you?

20             5.    Do you or any member of your immediate family have specialized knowledge of

21   computer security or antivirus products?

22             6.    Have you or someone close to you ever used any computer security or antivirus

23   products?

24             7.    Have you ever worked in the fields of computer technology, computer security, data

25   communications, telecommunications, or for any company that sells computers or computer

26   security equipment?

27

28

     [PROPOSED] VOIR DIRE QUESTIONS                                Case No.: 5:17-cv-04467-BLF (VKD)
      Case 5:17-cv-04467-BLF Document 397-1 Filed 03/11/21 Page 4 of 5



 1          8.      Do you or any member of your immediate family work as an Information
 2 Technology (“IT”) professional or technician?

 3          9.      Have you ever served as a juror in a criminal or a civil case or as a member of a
 4 grand jury in either a federal or state court?

 5          10.     Have you or anyone in your immediate family ever participated in a lawsuit either
 6 criminal or civil as a party, such as a plaintiff or defendant, or in any other capacity such as a

 7 witness?

 8          11.     Does anyone have strong feelings about monetary damages awards that would cause
 9 you not to be able to follow the law as I give it to you?
10          12.     Does anyone have strong negative feelings about corporations that you feel would
11 make you unable to be a fair and impartial juror?

12          13.     Does anyone have a religious observance or belief that would make it difficult for
13 you to listen to the evidence and make decisions about whose evidence you believe or do not

14 believe? Does anyone have a feeling that a jury should not be put in the position of having to make

15 those decisions?

16          14.     Does the length of this trial or the schedule contemplated by the Court present a
17 special problem to any member of the panel?

18          15.     Do you know any of the attorneys involved in the case or, to the best of your
19 knowledge, have you or any of your immediate family had any business dealings with or been

20 employed by any of these attorneys or their respective law firms?

21          16.     Are you familiar with any of the prospective witnesses?
22          17.     Have you heard or read anything about this case?
23          18.     Have you, or anyone close to you, had any experiences, good or bad, with Finjan or
24 SonicWall?

25          19.     Have you or any member of your immediate family ever licensed or used products
26 sold by SonicWall, for example, Capture ATP?

27

28

                                                     2
     [PROPOSED] VOIR DIRE QUESTIONS                                Case No.: 5:17-cv-04467-BLF (VKD)
      Case 5:17-cv-04467-BLF Document 397-1 Filed 03/11/21 Page 5 of 5



 1          20.     Have you or any member of your immediate family ever licensed or used products
 2 sold by Finjan, for example, VitalSecurity VPN or Invincibull?

 3          21.     Do you have any opinions about or experiences with the following companies: M86
 4 Security, Trustwave, Singapore Telecom, Finjan, Inc., Dell, or Fortress Investment Group?

 5          22.     Look around the room at the other potential jury members. Do you recognize any of
 6 the other jurors from any encounter before today?

 7          23.     Have you or someone close to you had any experience with or opinions about the
 8 U.S. Patent and Trademark Office?

 9          24.     Do you have any opinions about the U.S. Patent system or U.S. government?
10          25.     Do you have any special disability or problem that would make serving as a member
11 of the jury difficult or impossible?

12          26.     Are you fluent in English and do you feel you understand my questions?
13          27.     Having heard the questions put to you by the court, does any other reason suggest
14 itself to you as to why you could not sit on this jury and render a fair verdict based on the evidence

15 presented to you and in the context of the Court’s instructions to you on the law?

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
     [PROPOSED] VOIR DIRE QUESTIONS                               Case No.: 5:17-cv-04467-BLF (VKD)
